UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1670


ADJANGBA KOFFI KOUSSODJI,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   February 12, 2009              Decided:   March 19, 2009


Before MICHAEL, MOTZ, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Rev. Uduak J. Ubom, UBOM LAW GROUP, PLLC, Washington, D.C., for
Petitioner.    Gregory G. Katsas, Assistant Attorney General,
Michelle Gorden Latour, Assistant Director, Jessica E. Sherman,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Petitioner             Adjangba         Koffi    Koussodji,       a    native        and

citizen of Togo, petitions for review of an order of the Board

of     Immigration          Appeals          (“Board”)         denying     his        motion       to

reconsider or reopen.                We deny the petition for review.

              A motion to reconsider asserts the Board made an error

in its earlier decision.                     The movant must specify the error of

fact    or   law     in     the       Board’s        prior     decision.        See    8     C.F.R.

§ 1003.2(b)(1) (2008).                    We review the Board’s denial of a motion

to reconsider for abuse of discretion.                                8 C.F.R. § 1003.2(a)

(2008); Jean v. Gonzales, 435 F.3d 475, 481 (4th Cir. 2006).

The    Board’s      broad        discretion           will     be    reversed       only    if     its

decision          “lacked        a        rational        explanation,         departed          from

established policies, or rested on an impermissible basis.”                                        Id.

at 483 (internal quotation marks and citations omitted).                                           We

also    review      the     denial         of    a    motion    to    reopen    for        abuse    of

discretion.         8 C.F.R. § 1003.2(a); INS v. Doherty, 502 U.S. 314,

323-24 (1992); Barry v. Gonzales, 445 F.3d 741, 744 (4th Cir.

2006).       A denial of a motion to reopen must be reviewed with

extreme deference, since immigration statutes do not contemplate

reopening and the applicable regulations disfavor such motions.

M.A. v. INS, 899 F.2d 304, 308 (4th Cir. 1990) (en banc).                                          The

motion “shall state the new facts that will be proven at a

hearing      to    be     held       if    the       motion    is    granted    and    shall        be

                                                      2
supported       by    affidavits          or    other     evidentiary           material.”       8

C.F.R. § 1003.2(c)(1) (2008).                     It “shall not be granted unless

it appears to the Board that evidence sought to be offered is

material        and    was     not    available           and    could          not    have    been

discovered or presented at the former hearing.”                             Id.

            We note that Koussodji failed to make any challenge in

his     brief    to     the    Board’s          order     denying         reconsideration       or

reopening.           Under Rule 28 of the Federal Rules of Appellate

Procedure, “the argument . . . must contain . . . appellant’s

contentions       and    the       reasons       for    them,    with      citations      to   the

authorities       and    parts       of     the       record    on   which       the    appellant

relies.”          Furthermore,            the     “[f]ailure         to    comply       with   the

specific    dictates          of    [Rule       28]    with    respect      to    a    particular

claim triggers abandonment of that claim on appeal.”                                   Edwards v.

City of Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999); see

also Ngarurih v. Ashcroft, 371 F.3d 182, 189 n.7 (4th Cir. 2004)

(failure to challenge the denial of relief under the CAT results

in abandonment of that challenge).

             Accordingly, we find Koussodji abandoned his challenge

to the Board’s order denying his motion for reconsideration or

to reopen because he did not raise a challenge to the order in

the argument section of his brief.                             We deny the petition for

review.     We dispense with oral argument because the facts and

legal    contentions          are    adequately          presented         in    the    materials

                                                  3
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                            PETITION DENIED




                                    4